                Case 20-10432-CTG       Doc 398     Filed 05/03/21     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                           Chapter 11

 Suitable Technologies, Inc.,                     Case No. 20-10432 (CTG)

           Debtor.

                         ORDER SETTING STATUS CONFERENCE

  THIS HEARING WILL BE HELD BY VIDEO VIA ZOOM. BOTH VIDEO AND AUDIO

 WILL BE THROUGH ZOOM. ALL PARTICIPANTS MUST REGISTER PRIOR TO THE

 HEARING AT THE PROVIDED LINK. ALL PARTICIPANTS MUST REGISTER USING

          THEIR FULL NAMES NO LATER THAN MAY 10, 2021 AT 12:00 P.M. ET.

                                    REGISTRATION LINK:

https://debuscourts.zoomgov.com/meeting/register/vJItcemprDguGml2sfTVkI2HnfrWbCzBmCE

          During the upcoming omnibus hearing, the Court will hold a status conference in In re

Suitable Technologies, Inc. on May 11, 2021, beginning at 11:30 a.m. ET, in Courtroom No. 7.

All parties are directed to use the Zoom link above to attend the status conference electronically.

If the case involves adversary proceedings, the Debtor shall promptly send a copy of this Order to

counsel for all parties thereto.

          SO ORDERED.



Dated: May 3, 2021
                                             CRAIG T. GOLDBLATT
                                             UNITED STATES BANKRUPTCY JUDGE
